Title: Abigail Adams to Cotton Tufts, 1 September 1789
From: Adams, Abigail
To: Tufts, Cotton


        
          Septr. 1. 1789
        
        with regard to politicks the debates of the House will give you an Idea of them, as yet there has been but little Heat upon any Subject, but there is a questions comeing on with regard to the permanant Residence of congress which I fear will create parties, & much vexation. I should think that in the present state of their treasury, an expence so unnecessary ought to be avoided as even removeing to Philadelphia. every person here who have not sufficient funds of their own has been obliged to Borrow of the Bank for to supply their daily necessities and I do not Imagine that the publick could derive any essential Benifit from a Removal, for my own part I dread this continual Roling.
        
        With Regard to my own domestick affairs I scarcly know what to write. I think it would be adviseable to Let our whole place & House together provided any gentleman wanted it, as early in the spring as might be. the Boat & Cart had better remain, particularly the cart than be under sold Such is the uncertainty of all Humane affairs, that we may wish to return to the use of them sooner than is apprehended and not even be in possession of sufficient cash to purchase them. the Butter upon Pratts Farm I should like to have put up for me, & some cheese. we give for every pound of butter here 18 pence Hogs lard is an other article which I propose getting from home. Ham’s are as much better with us as can well be conceived; Field was to render to you half the produce of the Garden. I am happy to learn that Thomas has a good Chamber Mate, much depends upon that. Charles is very attentive to the Buisness of the office, but I fear will lose his master, by his becomeing a minister of state. mr Hamilton is talked of for that department. mr Adams is well and will write to you soon. the Senate are so close to Buisness & he frequently has so much reading to do & such constant attention to the debates, that he comes home quite exhausted & unable to take his pen our situation is a very Beautifull one and I feel in that respect quite happy, but I find myself much more exposed to company than in any situation which I have ever before been in. the morning is a time when strangers who come to Nyork expect to find mr Adams at home. this brings us Breakfast company besides it is a sweet morning retreat for fresh air & a cool Breize. I should like to visit my friends during the adjournment but our Finnances will not admit of much travelling.
        mr King makes a very Respectable figure as a Senator, and mr Ames does credit to our state. mr Madisson is a very amiable character a man of virtue & probity. mr G—— what can I say, you see him always in the minority, you see him very frequently wrong and the poor man looks gastly. I believe he is woried mortified and quite in the Horrors a constant correspondent of W——n—& his wife all of whom see nothing but Ruin & destruction before them, & who will again set our state by the ears if possible—watch them closely. I have only Room to add yours / Sincerely
        A Adams
      